Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146402-4(117)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  DIANE M. BIES-RICE,                                                                                                 Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146402-3
                                                                    COA: 295631; 295634
                                                                    Wayne CC: 08-100728-DO
  ALVIN FOSTER RICE, JR.,
            Defendant-Appellant,
  and
  DAVID FINDLING,
             Appellee.
  _________________________________________/
  DIANE M. BIES-RICE,
            Plaintiff-Appellee,
  v                                                                 SC: 146404
                                                                    COA: 300271
                                                                    Wayne CC: 08-100728-DO
  ALVIN FOSTER RICE, JR.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 29,
  2013 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2013
         d0923
                                                                               Clerk